DETAILED ACTION
Response to Amendment
The amendment filed 4 August 2022 has been entered. Claim 12 has been amended and claim 22 has been added. Claims 1-3, 5-16, 18, and 20-22 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive. As set forth in the Advisory Action mailed August 3, 2022, the device of Verespej is considered to comprise the claimed structure based on the interpretation set forth below in the current grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of the claim further limits a “grip accessory of claim 12”, however, no grip accessory is set forth in claim 12 and it is therefore unclear what structure is being further limited in claim 21.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verespej et al. (US 2014/0039406).
Regarding claims 12 and 22, Verespej et al. (henceforth Verespej) discloses (Figures 1) a manual injection device (110, 200) comprising: a syringe housing (110) adapted to hold a syringe body with a discharge nozzle (e.g., needle 220 is considered a nozzle as claimed); a safety shield (120) movable between a retracted position (e.g., Figure 2) and an extended position (e.g., Figure 19), wherein the safety shield extends over the discharge nozzle when in the extended position (as depicted in Figures 25-26); a biasing device (spring 130) adapted to bias the safety shield to its extended position (¶ [0066]); at least one movable latch (121) adapted to hold the safety shield in its retracted position when in a locked position (¶ [0060]), and adapted to allow the safety shield to move to its extended position under the influence of the biasing device when in its unlocked position (¶ [0066]); and a plunger (140) adapted to deliver a dose of medicament through the discharge nozzle, the plunger being movable along a longitudinal axis from a distal position to a proximal position to deliver the dose of medicament, wherein the plunger comprises: an actuation surface (distal finger engagement surface of plunger rod; it is noted herein that distal is being used to denote the direction opposite the patient end of the device) at the distal end of the plunger to which an actuation force can be applied for moving the plunger along the longitudinal axis to deliver the dose of medicament; and an unlocking body (angled surface 143) proximal of the actuation surface configured to unlock the at least one movable latch to allow the safety shield to move to its extended position when the unlocking body is moved proximally into engagement with the at least one movable latch (¶ [0065]); and a distal portion and a proximal portion, wherein: the distal portion comprises the actuation surface (finger engagement surface of plunger rod) and has a first cross-sectional dimension at the actuation surface (distal finger engagement portion diameter) the proximal portion comprises the unlocking body (lower and middle portion of distal portion of plunger; see annotated figure below) and has a second cross-sectional dimension at the unlocking portion (at the waist area; see annotated figure below); and the first cross-sectional dimension is greater than the second cross-sectional dimension; wherein the unlocking body comprises a flange extending from a body of the plunger (angled surface 143 may be considered a flanged feature as claimed).

    PNG
    media_image1.png
    147
    438
    media_image1.png
    Greyscale

Regarding claim 21, Verespej further discloses wherein the plunger comprises a plunger rod (e.g., Figure 5, element 140), and the unlocking body is positionally fixed to the plunger rod such that movement of the plunger rod causes a corresponding movement of the unlocking body (the unlocking body is part of the finger flange portion of the plunger assembly and the proximal unlocking body flange portion does not move relative to the rod portion of the plunger. 
Allowable Subject Matter
Claims 1-3, 5-11, 13-16, 18, and 20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783            
                                                                                                                                                                             /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783